DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of group I, claims 1-7 in the reply filed on 5/18/2022 is acknowledged.
Claims 8-14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 5/18/2022.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hollenberg (2002/0134850) in view of Cui (CN 101386702 A)
Regarding claim 1, Hollenberg shows a drinking straw that is extruded to form a tube body of the drinking straw by extrusion molding (abstract), 
But fails to disclose that the straw is bio degradable and made up of  a plant fiber material, which accounts for 5wt% to 50wt% of the total weight of the biodegradable drinking straw; and a biodegradable plastic selected from polylactic acid (PLA), polybutylene succinate (PBS) or a combination thereof; the biodegradable plastic accounts for 50wt % to 95 wt % of the total weight of the biodegradable drinking straw; the fiber material is mixed into the biodegradable plastic and mixed uniformly before extruding.
However, Cui teaches a biodegradable material that is made up of  a plant fiber material, which accounts for 5wt% to 50wt% of the total weight of the biodegradable drinking straw (Abstract); and a biodegradable plastic selected from polylactic acid (PLA), polybutylene succinate (PBS) or a combination thereof; the biodegradable plastic accounts for 50wt % to 95 wt % of the total weight of the biodegradable drinking straw (Abstract); the fiber material is mixed into the biodegradable plastic and mixed uniformly before extruding (line 21).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to make the straw of Hollenberg out of the biodegradable material of Cui, in order to make the straw with improved mechanical performance and good impact strength and toughness as taught by Cui  (ATVANTGAE)
Regarding claim 2,a thickness of the tube body is 80 to 800 micro meters ([0039]).  
Regarding claim 3,  the biodegradable plastic is selected from polylactic acid (PLA) or (Cui). It is noted that the biodegradable drinking straw of the above combination is made with the same materials any by the same process as the claimed drinking straw, therefore it has a tensile strength of 30-60 MPa just as the claimed straw does.
Regarding claim 4,  the biodegradable plastic is selected from polylactic acid (PLA) (cui), It is noted that the biodegradable drinking straw of the above combination is made with the same materials any by the same process as the claimed drinking straw, therefore it has a tensile modulus of 1-7 GPa, just as the claimed straw does.
Regarding claim 5,  the biodegradable plastic is selected from polylactic acid (PLA) (cui). It is noted that the biodegradable drinking straw of the above combination is made with the same materials any by the same process as the claimed drinking straw, therefore it has a rupture strain of 0.5 - 3.5% just as the claimed straw does.
Regarding claim 6,  the biodegradable plastic is selected from polylactic acid (PLA) (Cui). It is noted that the biodegradable drinking straw of the above combination is made with the same materials any by the same process as the claimed drinking straw, therefore it has a break point elongation of 0.05 - 2.53% just as the claimed straw does.
Regarding claim 7, the plant fiber material is selected from hemp fiber (line 12 Cui).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON J BOECKMANN whose telephone number is (571)272-2708. The examiner can normally be reached M-F 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on (571) 270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON J BOECKMANN/Primary Examiner, Art Unit 3752                                                                                                                                                                                                        5/24/2022